                                                                                 3/7/2019
                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF MONTANA

                                    HELENA DIVISION

 PACIFIC NORTHWEST SOLAR,
 LLC,
                                                   No. CV-16-114-H-SEH
                                Plaintiff,

 vs.                                               ORDER


 NORTHWESTERN CORPORATION,
 A DELAWARE CORPORATION
 DBA NORTHWESTERN ENERGY,

                                Defendant.


        The Court Order of March 4, 2019, 1 stated, inter alia, "[a] statement

specifying the number of days required for trial shall be filed on or before March

6, 20 I 9." 2


        1
            Doc. 179.

        2
            Doc. 179 at 3.
      No statement in compliance with Doc. 179 has been filed.

      ORDERED:

       1.    The "statement specifying the number of days required for trial" shall

be filed forthwith.

      2.     A hearing to establish a date for trial and to address admission of

evidence and trial-related issues will be set by further order of the Court.

      DATED this A y of March, 2019.



                                               ,b£~ni
                                               United States District Judge




                                         -2-
